EXHIBIT A(9) SCHEDULE to the ISDA MASTER AGREEMENT dated as of [●] between [●], a [●] (“Party A”), and OLDEN LANE TRUST SERIES [●], a statutory trust organized under the laws of the State of Delaware (“Party B”). Part 1. Termination Provisions (a) (i) Sections 5(a)(ii) (Breach of Agreement), 5(a)(iv) (Misrepresentation), and 5(a)(viii) (Merger Without Assumption) shall not apply to Party B; and Section 5(a)(v) (Default Under Specified Transaction) and Section 5(a)(viii)(Merger Without Assumption) shall not apply to Party A or Party B; and (ii) Section5(a)(vii) (Bankruptcy) shall apply to Party B; provided that clauses(2), (7) and (9) thereof shall not apply with respect to Party B, provided further that clause (4) shall not apply to Party B to the extent that it refers to proceedings or petitions instituted or presented by Party A or any of its Affiliates, provided further that clause (6) shall not apply to Party B to the extent that it refers to (i) any appointment that is effected by or pursuant to the Transaction Documents or (ii) any appointment to which Party B has not become subject, and provided further that clause (8) shall apply to Party B to the extent that such clause (8) relates to clauses (1), (3), (4), (5) and (6) (except to the extent that such provisions are not applied to Party B). (b) “Specified Entity” (i) means, in relation to Party A, none; and (ii) means, in relation to Party B, none. (c)“Specified Transaction” shall have the meaning specified in Section 14 of the Agreement. (d) The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and will not apply to Party B. (i) On the seventh line of Section 5(a)(vi) the words “or becoming capable at such time of being declared” shall be deleted. (ii) “Specified Indebtedness” will have the meaning specified in Section 14 of the Agreement. E-139 (iii) “Threshold Amount” means in relation to Party A, [●] and in relation to Party B, not applicable. (e) The “Tax Event Upon Merger” provisions of Section 5(b)(iii) will apply if Party A is the Affected Party and Party B is the Burdened Party. (f) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will apply to Party A and will not apply to Party B. (g) The“Automatic Early Termination” provision of Section 6(a) will not apply to Party A and will not apply to Party B. (h) Payments on Early Termination.For the purpose of Section 6(e): (i) Market Quotation will apply. (ii) The Second Method will apply. (i) “Termination Currency” means United States Dollars. (j) Additional Termination Event will apply. It will constitute an Additional Termination Event hereunder if Party B is dissolved pursuant to any applicable dissolution provision specified in (1) the Master Services Agreement, dated [●], between Olden Lane Trust, as Trust, Olden Lane Securities LLC, as Depositor, Olden Lane Advisors LLC, as Evaluator and Supervisor, and [●], as Custodian, Transfer Agent and Administrator (the “Master Services Agreement”), (2) the related Series MSA Supplement, dated [●], between Olden Lane Trust, as Trust, Olden Lane Securities LLC, as Depositor, Olden Lane Advisors LLC, as Evaluator and Supervisor, and [●], as Custodian, Transfer Agent and Administrator (the “Series MSA Supplement”), (3) the Master Trust Agreement, dated February 10, 2015 between Olden Lane Securities LLC, as Depositor, and Wilmington Trust, National Association, as Trustee (the “Trust Agreement”), or (4) the related Series Supplement, dated [●], between Olden Lane Securities LLC, as Depositor, and Wilmington Trust, National Association, as Trustee (the “Series Supplement and collectively with the Master Services Agreement, Series MSA Supplement and Trust Agreement, the “Trust Documents”).For purposes of this Additional Termination Event, Party B shall be the Affected Party. In the event of Party B is dissolved pursuant to any provision in the Trust Documents, Party B shall cause Party A to terminate the all index options agreements in effect between the parties. Part 2. Tax Representations (a) Payer Tax Representations.For the purposes of Section 3(e), Party A and Party B make the following representation: It is not required by any applicable law, as modified by the practice of any relevant governmental revenue authority, of any Relevant Jurisdiction to make any deduction or withholding for or on account of any Tax from any payment (other than interest under Section 2(e), 6(d)(ii), or 6(e) of this Agreement) to be made by it to the other party under this Agreement.In making this representation, it may rely on (i) the accuracy of any representations made by the other party pursuant to Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this Agreement, and the accuracy and effectiveness of any document E-140 provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement, and (iii) the satisfaction of the agreement of the other party contained in Section 4(d) of this Agreement, provided that it shall not be a breach of this representation where reliance is placed on clause (ii) and the other party does not deliver a form or document under Section 4(a)(iii) by reason of material prejudice to its legal or commercial position. (b) Payee Tax Representations. (i) For the purposes of Section 3(f), Party A makes the following representation: It is a [●] organized under [●]. (ii) For the purposes of Section 3(f), Party B makes the following representation: It is a statutory trust organized under the laws of the State of Delaware. Part 3. Agreement to Deliver Documents (a) For the purposes of Section 4(a), Tax forms, documents, or certificates to be delivered are: Party required to deliver Form/Document/Certificate Date by which to be delivered Covered by Section 3(d) Representation Party A and Party B IRS Form W-9 Upon execution of this Agreement Yes Party A and Party B Any other documents reasonably required to comply with applicable law or regulation Promptly following reasonable demand by the other party Yes (b) Other documents to be delivered are: Party required to deliver Form/Document/Certificate Date by which to be delivered Covered by Section 3(d) Representation Party A and Party B Evidence of authority of signatories, and with respect to Party A, a Power of Attorney Upon or promptly following execution of this Agreement Yes Party A and Party B Any Credit Support Document specified in Part 4(f) herein Upon execution of this Agreement No E-141 Part 4. Miscellaneous (a) Addresses for Notices.For the purpose of Section 12(a): (i) Address for notices or communications to Party A: Address: Attention: Telephone No. Facsimile No.: (ii) Address for notices or communications to Party B: Address: Olden Lane Trust Series [●] c/o Olden Lane Securities LLC 1 Main Street, Suite 202 Chatham, New Jersey 07928 Attention: [●] Telephone No.: [●] Email: [●] (b) Process Agent.For the purpose of Section 13(c): Party A appoints as its Process Agent, not applicable. Party B appoints as its Process Agent, Olden Lane Securities LLC. (c) Offices.The provisions of Section 10(a) will apply to this Agreement. (d) Multibranch Party.For the purpose of Section 10(c): Party A is not a Multibranch Party. Party B is not a Multibranch Party. (e) Calculation Agent.The Calculation Agent is Party A. All determinations, calculations, specifications, and choices by the Calculation Agent shall be made in good faith and in a commercially reasonable manner; provided, that if Party B disputes any such calculation, determination, specification, or choice, such calculation, determination, specification or choice shall be made by a third party mutually agreed and appointed by Party A and Party B whose fees and expenses, if any, shall be met equally by them both (the “Substitute Calculation Agent”). If Party A and Party B are unable to agree on a Substitute Calculation Agent, each of Party A and Party B shall select an independent dealer, and such independent dealers shall agree on a third party, which shall be deemed to be the Substitute Calculation Agent. (f) Credit Support Document.Details of any Credit Support Document, each of which is incorporated by reference in, and made part of, this Agreement and each Confirmation (unless provided otherwise in a Confirmation) as if set forth in full in this Agreement or such Confirmation: E-142 (i) Credit Support Annex dated the date hereof between Party A and Party B shall constitute a Credit Support Document with respect to the obligations of Party A and Party B. Paragraph 13 of the Credit Support Annex shall be in the form of Exhibit B attached to this Schedule. (ii) The Collateral Account Control Agreement in respect of the Trust Collateral Account (as such term is defined in the Trust Documents) and the Securities Account Control Agreement in respect of the Counterparty Collateral Account (as such term is defined in the Trust Documents) shall constitute Credit Support Documents with respect to the obligations of Party A and Party B.The Collateral Account Control Agreement and the Securities Account Control Agreement shall be in the form of Exhibits C and D attached to this Schedule, respectively. (g) Credit Support Provider. Credit Support Provider means in relation to Party A, none. Credit Support Provider means in relation to Party B, none. (h) Governing Law.Section 13(a) is hereby replaced with the following: (a) Governing Law.This Agreement and each Transaction entered into hereunder will be governed by, and construed and enforced in accordance with, the law of the State of New York (without reference to its choice of law doctrine other than Title 14 of Article 5 of the New York General Obligations Law). (i) Jurisdiction.Section 13(b) is hereby amended by: (i) deleting in the second line of subparagraph (i) thereof the word “non-”; and (ii) deleting the final paragraph thereof. (j) Netting of Payments.Subparagraph (ii) of Section 2(c) will not apply to Transactions. Part 5. Other Provisions (a) Confirmation. Each Confirmation supplements, forms part of, and will be read and construed as one with this Agreement.A form of Confirmation is set forth as ExhibitA hereto. (b) Accuracy of Specified Information.Section 3(d) is hereby amended by adding in the third line thereof after the word “respect” and before the period, the phrase “or, in the case of audited or unaudited financial statements, a fair presentation of the financial condition of the relevant person.” (c) Additional Representations.The parties agree to amend Section 3 by adding new Sections 3(g), (h), (i), and (j) as follows: (g) Eligible Contract Participant.It is an “eligible contract participant” as defined in the U.S. Commodity Exchange Act. (h) Non-Reliance.It is acting for its own account, and it has made its own independent decisions to enter into that Transaction and as to whether that Transaction is appropriate or proper for it based upon its own judgment and upon advice from such advisers as it has E-143 deemed necessary.It is not relying on any communication (written or oral) of the other party as investment advice or as a recommendation to enter into that Transaction; it being understood that information and explanations related to the terms and conditions of a Transaction shall not be considered investment advice or a recommendation to enter into that Transaction.No communication (written or oral) received from the other party shall be deemed to be an assurance or guarantee as to the expected results of that Transaction. (i) Assessment and Understanding.It is capable of assessing the merits of and understanding (on its own behalf or through independent professional advice), and understands and accepts, the terms, conditions and risks of that Transaction.It is also capable of assuming, and assumes, the risks of that Transaction. (j) Status of Parties.The other party is not acting as a fiduciary for or an adviser to it in respect of that Transaction. (d) Consent to Recording.Each party consents to the recording of telephone conversations between the trading, marketing and other relevant personnel of the parties, with or without the use of a warning tone, and their Affiliates in connection with this Agreement or any potential Transaction, provided however, that it shall be the responsibility of each party to satisfy any notice and/or consent requirements imposed by applicable law or regulation with respect to the recording that it conducts. (e) Waiver of Trial by Jury.Each party hereby irrevocably waives any and all right to trial by jury in any Proceeding. (f) Limitation of Trustee Liability.The Trustee (as defined in the Trust Documents) shall have no personal liability hereunder. All amounts due by Party B under any Transaction shall be paid solely from the assets of Party B in accordance with the Trust Documents. Party A acknowledges that the Trustee has not made any independent investigation into the facts or matters stated in the representations and warranties and covenants given by Party B in this Agreement. (g) Limited Recourse.The Parties acknowledge and agree that (i) in no event will any Administrative & Custodial Party (as defined in the Master Services Agreement) be personally liable for any payment, cost or expense arising from or in connection with this Agreement or otherwise entered into by the Depositor (as defined in the Master Services Agreement) on behalf of Party B in connection with this Agreement, and (ii) Party A shall look solely to the assets of Party B for the performance of the obligations of Party B with respect to this Agreement.Each Administrative & Custodial Party and the Depositor shall not be personally liable in respect of any obligation of Party B under this Agreement. (h) Series of Olden Lane Trust. The debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to Party B, this Agreement and any Transaction consummated pursuant to this Agreement shall be enforceable against the assets of Party B only, and not against the assets ofOlden Lane Trust generally or the assets of any other series of Olden Lane Trust. Further, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series of Olden Lane Trust shall be enforceable against the assets of any other series of Olden Lane Trust, including Party B. (i) Additional Representations and Agreements. The parties hereby represent and agree (which representations and agreements will be deemed to be repeated on each date on which a Transaction is entered into hereunder) that with respect to this Agreement and each Transaction, it is and will be, at E-144 all times, in full compliance with all applicable requirements and restrictions under the Investment Company Act of 1940, as amended. (j) Limited Additional Waiver.If an Event of Default, Potential Event of Default, or Termination Event has occurred and is continuing with respect to a party (“X”), the other party (“Y”) shall have the rights set forth in Section 6 and (if applicable) under Section 2(a)(iii) of the Agreement; provided that, upon the occurrence of such events, X shall deliver written notice to Y (which notice, to be effective, must state that an Event of Default, Potential Event of Default, or Termination Event (as applicable) has occurred, Y shall have until expiration of the 30 calendar day period following the later of (i) the effectiveness of such notice from X and (ii) the first date on which Y would otherwise have been entitled to designate an Early Termination Date under the Agreement to exercise its rights under Section 6. For the avoidance of doubt, if Y fails to exercise its rights under Section 6 within such 30-day period, Y shall be deemed to(i) waive its rights under Section 6 and (if applicable) Section 2(a)(iii) of the Agreement,and (ii) have provided a waiver to X, eachin connection withthe Event of Default, Potential Event of Default, or Termination Event specified in the notice from X. (k) Defined Terms.The following terms have the meanings assigned to such terms in the respective Trust Documents:Administrator, Administrative & Custodial Party, Depositor, Evaluator, Supervisor, Transfer Agent, Trustee, Trust Collateral Account and Counterparty Collateral Account. E-145 IN WITNESS WHEREOF, the parties have executed this document on the respective dates specified below with effect from the date specified on the first page of this document. [●] By:[●] By: Name: Title: Date: OLDEN LANE TRUST SERIES [●] By: Olden Lane Securities LLC, as Depositor By: Name: Title: Date: E-146 EXHIBIT A FORM OF CONFIRMATION FOR INDEX OPTION TRANSACTION E-147 To: Olden Lane Trust Series [●] A/C: [Insert Account Number] From: [●] Re: Index Option Transaction Ref. No: [Insert Reference Number] Date: [Insert Date] Dear Sir(s): The purpose of this communication (this “Confirmation”) is to set forth the terms and conditions of the above-referenced transaction entered into on the Trade Date specified below (the “Transaction”) between [●] (“[●]”) and Olden Lane Trust Series [●] (“Counterparty”).This communication constitutes a “Confirmation” as referred to in the ISDA Master Agreement specified below. 1.This Confirmation is subject to, and incorporates, the definitions and provisions of the 2efinitions (including the Annex thereto) (the “2006 Definitions”) and the definitions and provisions of the 2quity Derivatives Definitions (the “Equity Definitions”, and together with the 2006 Definitions, the “Definitions”), in each case as published by the International Swaps and Derivatives Association, Inc. (“ISDA”).In the event of any inconsistency between the 2000 Definitions and the Equity Definitions, the Equity Definitions will govern.In the event of any inconsistency between this Confirmation and the Definitions or the Agreement, as the case may be, this Confirmation shall govern. This Confirmation supplements, forms a part of, and is subject to, the ISDA Master Agreement (Multicurrency-Cross Border) dated as of [●], as amended and supplemented from time to time (the “Agreement”), between [●] and Counterparty.All provisions contained in, or incorporated by reference to, the Agreement shall govern this Confirmation except as expressly modified below.In the event of any inconsistency between this Confirmation and the Definitions or the Agreement, as the case may be, this Confirmation shall govern. This Confirmation incorporates the definitions of the Master Services Agreement (the “MSA Definitions”)dated [●] between Olden Lane Trust, as Trust, Olden Lane Securities LLC, as Depositor, Olden Lane Advisors LLC, as Evaluator and Supervisor, and [●], as Custodian, Transfer Agent and Administrator (such agreement, the “Master Services Agreement”).In the event of any inconsistency between this Confirmation and the MSA Definitions, this Confirmation shall govern. This Confirmation evidences a complete and binding agreement between [●] and Counterparty as to the terms of the Transaction to which this Confirmation relates. 2.This Transaction constitutes an Index Option Transaction for the purposes of the Equity Definitions.The terms of the particular Transaction to which this Confirmation relates are as follows: General Terms: Trade Date: [] Option Style: European Option Type: [Put][Call] E-148 Seller: [●][Counterparty] Buyer: [●][Counterparty] Index: S&P 500® Index Number of Options: [][Equal to the number of Units] Index Units per Option: ­[] Strike Price: ­[] Premium: [] [(Premium per Option [])] Premium Payment Date: ­[] Exchange: Each principal exchange or quotation system on which the securities comprising the Index trade Related Exchange(s): All Exchanges [For Put Option Only: Knock-in Event: Applicable Knock-in Price: ­[] Knock-in Reference Security: S&P 500® Index Knock-in Determination Day(s): The Expiration Date Knock-in Valuation Time: The Valuation Time] Procedures for Exercise: Expiration Time: The Valuation Time Expiration Date: ­[] Multiple Exercise: Not Applicable Automatic Exercise: Applicable Seller’s Telephone Number and Telex and/or Facsimile Number and Contact Details for purpose of Giving Notice: ­[] Valuation: Valuation Time: As provided in Section 6.1 of the Equity Definitions Valuation Date: The Exercise Date E-149 Futures Price Valuation: Not Applicable Market Disruption Events: Section 6.6 of the Equity Definitions is hereby amended by replacing all references to “eight” with “two” and by replacing all references to “eighth” with “second”. Settlement Terms: Settlement Currency: USD Settlement Price: As provided in Section 7.3 of the Equity Definitions Cash Settlement Payment Date: One Settlement Cycle following the relevant Valuation Date Option Cash Settlement Amount: [Call: Cash Settlement Amount][Put: Cash Settlement Amount, provided that the Cash Settlement Amount shall never exceed USD []] Index Adjustment Events: Index Cancellation: Calculation Agent Adjustment Index Modification: Calculation Agent Adjustment Index Disruption: Calculation Agent Adjustment Determining Party: Calculation Agent (on behalf of Party B) Additional Disruption Events: (a) Change in Law: Applicable; provided that the word “Shares” in Section 12.9(a)(ii) of the Equity Definitions is replaced by the words “Hedge Positions”. (b) Hedging Disruption: Not Applicable (c) Loss of Stock Borrow: Not Applicable (d) Increased Cost of Stock Borrow: Not Applicable (e) Increased Cost of Hedging: Not Applicable Determining Party: [●] Non-Reliance: Applicable Agreements and Acknowledgements Regarding Hedging Activities: Applicable Index Disclaimer: Applicable Additional Acknowledgements: Applicable [●] Payment Instructions [●] E-150 Counterparty Payment Instructions:To be provided by Counterparty 3. Calculation Agent. As per the Agreement. The Calculation Agent agrees that this Transaction is intended to hedge the Olden Lane Trust Series [●] Due [●], 2018, the terms of which appear in the related prospectus for Olden Lane Trust Series [●] on Form S-6 and all computations shall be made consistent with the forgoing. 4. Optional Unwind. (a) [Buyer/Seller] may elect to terminate the Transaction in whole or in part on any Exchange Business Day prior to the Valuation Date by giving [Buyer/Seller] notice orally or in writing (a “Termination Notice”) specifying the Number of Options in respect of which it wishes to terminate the Transaction (the “Terminated Number of Options”) and the proposed early termination date.The “Optional Early Termination Date” (unless the parties otherwise agree at such time) shall be the Exchange Business Day specified in the Termination Notice. (b) If a Termination Notice is given, subject to (c) below, the Cash Settlement Amount with respect to the Terminated Number of Options shall be calculated pursuant to Section 12.8 of the Equity Definitions and shall be determined as of the Optional Early Termination Date.For purposes of Section 12.8 of the Equity Definitions, [Buyer/Seller] shall be the Determining Party.The Cash Settlement Amount with respect to the Terminated Number of Options shall be paid by [Buyer/Seller] not later than [the third Currency Business Day] [one Settlement Cycle] after the Optional Early Termination Date. (c) If a Termination Notice is given in respect of which the Terminated Number of Options is less than the Number of Options, the Transaction shall continue in effect, but only in relation to a Number of Options equal to (a) the Number of Options immediately prior to the Optional Early Termination Date less (b) the Terminated Number of Options. 5.Additional Provisions.Each party acknowledges that the offer and sale of the Transaction to it is intended to be exempt from registration under the Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section4(a)(2) thereof and the provisions of RegulationD thereunder.Accordingly, each party represents and warrants to the other that (a)it has the financial ability to bear the economic risk of its investment in the Transaction and is able to bear a total loss of its investment, (b)it is an “accredited investor” as that term is defined under RegulationD, (c)it will purchase the Transaction for investment and not with a view to the distribution or resale thereof, and (d)the disposition of the Transaction is restricted under this Confirmation, the Securities Act and state securities laws. Counterparty represents and warrants that it has received, read and understands the OTC Options Risk Disclosure Statement and a copy of the most recent disclosure pamphlet prepared by The Options Clearing Corporation entitled “Characteristics and Risks of Standardized Options”. 6.Additional Representations.Counterparty represents and warrants to [●] that, on the date that this Transaction is entered into, it is not entering into this Transaction on the basis of, and is not aware of, any material, non-public information concerning the Index or the shares comprising the Index. 7.Counterparty hereby agrees (a) to check this Confirmation carefully and immediately upon receipt so that errors or discrepancies can be promptly identified and rectified and (b) to confirm that the foregoing correctly sets forth the terms of the agreement between [●] and Counterparty with respect to this Transaction, by manually signing this Confirmation or this page hereof as evidence of agreement to such terms and providing the other information requested herein and immediately returning an executed copy to [●]. E-151 Yours faithfully, [●] By: Name: Title: Date: Agreed and Accepted By: Olden Lane Trust Series [●] By: Olden Lane Securities LLC, as Depositor By: Name: Title: Date: E-152 EXHIBIT B FORM OF CREDIT SUPPORT ANNEX E-153 CREDIT SUPPORT ANNEX to the SCHEDULE to the MASTER AGREEMENT dated as of [●] between [●] (“Party A”) and OLDEN LANE TRUST SERIES [●] (“Party B”) Paragraph 13.Elections and Variables (a)Security Interest for "Obligations".The term "Obligations" as used in this Annex includes thefollowing additional obligations: With respect to Party A:Not Applicable. With respect to Party B:Not Applicable. (b)Credit Support Obligations. (i)Delivery Amount, Return Amount and Credit Support Amount. (A)"Delivery Amount" has the meaning specified in Paragraph 3(a). (B)"Return Amount" has the meaning specified in Paragraph 3(b). (C)"Credit Support Amount" has the meaning specified in Paragraph 3. Notwithstanding the provisions of Paragraphs 3(a) and 3(b), Party B shall not be required to provide notice for the demand of the Return Amount or Delivery Amount. Instead, Party B shall be deemed to have provided such demand prior to the Notification Time on the relevant Valuation Date, for each Valuation Date on which Party B would be entitled to demand a Return Amount or Delivery Amount related to the Transactions. E-154 (ii) Eligible Collateral.The following items will qualify as “Eligible Collateral" for the party specified: Party A Party B Valuation Percentage (A) Cash Yes Yes 100% (B) Negotiable debt obligations issued by the Government of the United States having a residual maturity of not more than the term of any Transaction Yes Yes 99% (iii) Other Eligible Support.The following items will qualify as "Other Eligible Support" for the party specified: None. (iv) Thresholds. (A) "Independent Amount” means with respect to Party A:Zero. "Independent Amount” means with respect to Party B:Zero. (B) "Threshold"means with respect to Party A, Zero. "Threshold"means with respect to Party B, Zero. (C) "Minimum Transfer Amount" means USD 100,000, with respect to Party A and Party B; provided, however, that if an Event of Default or Specified Condition has occurred and is continuing with respect to a party, the Minimum Transfer Amount with respect to such party shall be zero. (D) Rounding. The Delivery Amount and the Return Amount will be rounded up and down, respectively, to the nearest integral multiple of USD 10,000. (c) Valuation and Timing. (i) "Valuation Agent" means Party A; provided, that if Party A is unable to perform the required calculations and notifies Party B of that fact or if an Event of Default occurs with respect to Party A, Party B shall have the right to appoint a successor valuation agent that is a leading dealer in the relevant market.The Valuation Agent shall make all determinations in good faith and in a commercially reasonable manner. (ii) "Valuation Date" means each Local Business Day. (iii) "Valuation Time" means the close of business on the Local Business Day immediately preceding the Valuation Date or date of calculation as applicable; provided, however, that the calculations of Value and Exposure will, as far as practicable, be made as of approximately the same time on the same date. (iv) "Notification Time" means no later than 1:00 p.m., New York time, on a Local Business Day. E-155 (d) Conditions Precedent and Secured Party's Rights and Remedies. The following Termination Event(s) will be a "Specified Condition" for the party specified (that party being the Affected Party if the Termination Event occurs with respect to that party): With respect to Party A and Party B:Illegality and Tax Event; with respect to Party A, Tax Event Upon Merger; and with respect to Party B, Additional Termination Event. (e)Substitution. (i)"Substitution Date" has the meaning specified in Paragraph 4(d)(ii). (ii) Consent. The Pledgor is not required to obtain the Secured Party's consent for any substitutions pursuant to Paragraph 4(d). (f)Dispute Resolution. (i) "Resolution Time" means 1:00 p.m., New York time, on the Local Business Day following the date on which the notice is given that gives rise to a dispute under Paragraph 5. (ii) "Value". For the purpose of Paragraph 5(i)(C) and 5(ii), the Value of Posted Credit Support will be calculated as follows: (A) The Value of Cash will be the face amount thereof, multiplied by the applicable Valuation Percentage. (B) With respect to securities, the sum of (1) (x) the mean of the high bid and low asked prices quoted on such date by any principal market maker for such securities chosen by the Disputing Party, or (y) if no quotations are available from a principal market maker on such date, the mean of such high bid and low asked prices as of the day, next preceding such date, on which such quotations were available, plus (2) the accrued interest on such securities (except to the extent transferred to a party pursuant to any applicable provision of this Agreement or included in the applicable price referred to in (1) of this clause (B)) as of such date, multiplied by the applicable Valuation Percentage. (iii)"Alternative".The provisions of Paragraph 5 will apply. (g)Holding and Using Posted Collateral. (i) Eligibility to Hold Posted Collateral.Party A shall hold all Posted Collateral with [●] in the Counterparty Collateral Account (as defined in the Series MSA Supplement, dated [●], between Olden Lane Trust, as Trust, Olden Lane Securities LLC, as Depositor, Olden Lane Advisors LLC, as Evaluator and Supervisor, and [●], as Custodian, Transfer Agent and Administrator (the “Series MSA Supplement”)).Party B shall hold all Posted Collateral with [●] in the Trust Collateral Account (as such term is defined in the Series MSA Supplement) (ii) Use of Posted Collateral.The provisions of Paragraph 6(c) will not apply to Party A and will not apply to Party B. (iii) Custodian.[●] shall initially serve as Custodian for Party A and may be replaced pursuant to the terms of the Securities Account Control Agreement entered into with respect to the E-156 Counterparty Collateral Account (as such term is defined in the Series MSA Supplement). [●] shall initially serve as Custodian for Party B and may be replaced pursuant to the terms of the Collateral Account Control Agreement entered into with respect to the Trust Collateral Account (as such term is defined in the Series MSA Supplement). (h)Distributions and Interest Amount. (i) Interest Rate.Not Applicable. (ii) Transfer of Interest Amount.Not Applicable. (iii) Alternative to Interest Amount.Not Applicable. (i)Other Eligible Support and Other Posted Support. (i) "Value" with respect to Other Eligible Support and Other Posted Support means:Not Applicable. (ii) "Transfer" with respect to Other Eligible Support and Other Posted Support means: Not Applicable. (j) Demands and Notices. All demands, specifications and notices under this Annex will be made pursuant to the Notices Section of this Agreement, unless otherwise specified here: With respect to PartyA: [●] [●] Telephone No.:[●] Facsimile No.:[●] Attention:[●] E-mail:[●] With respect to Party B: Olden Lane Trust Series [●] c/o Olden Lane Securities LLC 1 Main Street, Suite 202 Chatham, New Jersey 07928 Attention:[●] Telephone No.: [●] Email:[●] (k)Addresses for Transfers. Party A: To be specified by Party A in writing. Party B:
